Dismissed and Memorandum Opinion filed July 22, 2004








 Dismissed and
Memorandum Opinion filed July 22, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00597-CV
____________
 
CHRIS
MOUNTJOY, ALAN BAILEY, AND TAYLOR STONELY, ON BEHALF OF THESELVES AND ALL
OTHERS SIMILARLY SITUATED, Appellants
 
V.
 
TALENT TREE
INC., TALENT TREE OF CALIFORNIA, INC., TALENT TREE TEMPORARIES, INC., TALENT
TREE ACQUISITION CORP., TALENT TREE OF TEXAS, INC., AND TALENT TREE OF AMERICA,
INC., Appellees
 

 
On Appeal from the
125th District Court
 Harris County, Texas
Trial Court Cause
No. 02‑31701 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed May 24, 2004.
On July 9, 2004, appellants filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
 




PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 22, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.